DETAILED ACTION

This Office action is in response to the amendment filed May 10, 2022.
Claims 1-7 and 9-21 are pending and have been examined.
Claims 1, 14-18, and 21 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 11, 12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson (US 2014/0324959) in view of Lu (US 2020/0177514).

Regarding claim 14, Hudson discloses:
a non-transitory memory storing instructions; and one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising (see at least paragraph 66, computer executable instructions provided using any computer readable media that is accessible by the computing based device): 
determining priorities for a plurality of queues (see at least paragraph 29, virtual queue is divided into at least two sub-queues, where each sub-queue is associated with a different message priority); 
determining priorities and queue limits for a plurality of processes, wherein the plurality of processes are configured to process messages in the plurality of queues, the messages including content to be viewed at a plurality of computing devices (see at least paragraph 30, each message being placed on the queue is allocated a priority value corresponding to one of the sub-queue priority levels, and placed on the corresponding sub-queue accordingly, the allocation of the priority level to a data message depends on the type of message and/or its content; paragraph 35, output manager reads the size of the socket buffer and determines whether or not to write the data message directly to the socket buffer),
determining a set of queues from the plurality of queues, the set of queues having priorities that match a priority of a first process in the plurality of processes(see at least paragraph 35, or pass the data to a dynamically allocated thread provided by a thread pool); 
determining batch numbers for the set of queues, each batch number of the batch numbers indicating a number of groups of messages to be processed from each queue of the set of queues (see at least paragraph 37, the low priority message is divided into a plurality of fragments, the low priority message can be divided up such that no fragments are larger than a predefined size; paragraph 57, messages are batched or grouped together, such that they are of a size that fills the socket buffer); 
determining first queues from the set of queues up to a first queue limit of the first process, wherein the first queues have higher batch numbers than one or more second queues in the set of queues (see at least paragraph 58, if the batched messages cannot be written at once to the socket buffer, then an execution thread is dynamically allocated to the message from the thread pool); 
processing the first queues using the first process over a configurable time interval (see at least paragraph 32, for a high priority message, pending messages in the normal priority and low priority sub-queues do not impact the transmission and the high priority message is transmitted as soon as communication resource is available); and 
processing the second queues using a second process of the configurable time interval (see at least paragraph 32, the message selector will only transmit a low priority message if there are no messages pending in a higher-priority sub-queue)
However Hudson does not explicitly disclose, but Lu discloses:
wherein a queue limit indicates a number of queues a corresponding process in the plurality of processes is configured to process during a processing cycle, the corresponding process configured to process multiple queues from the plurality of queues up to the queue limit (see at least paragraph 13, maximum quantity of queues that correspond to each input port; paragraphs 50-52); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hudson by adapting the teachings of Lu to include a max number of queues per port or process.  The combination is helpful in a streaming system and allows for better buffer optimization.  

Regarding claim 15, the rejection of claim 14 is incorporated, and Hudson further discloses:
determining that a batch number for a first queue in the first queues increased after the processing the first queues for the configurable time interval, indicating that a total number of messages in the first queue has increased from before processing the  first queues (see at least paragraph 46, if it is determined that the fragment is not the first fragment waiting to be sent, i.e. other fragments of the low priority message have previously been sent, then the elapsed time since the previous fragment was sent is calculated, and it is determined whether this is greater than the threshold; paragraph 47, if the elapsed time is greater than the threshold, then it is determined whether greater than a first proportion of fragments of the low priority message have previously been sent); 
in response to determining that the batch number has increased, increasing the priority of the first queue (see at least paragraph 47, if so, then the remaining fragments for this low priority message are moved 32 to a higher priority sub-queue); and 
processing the first queue using a third process that has a higher priority than the first process (see at least paragraph 30, each message being placed on the queue is allocated a priority value corresponding to one of the sub-queue priority levels, and placed on the corresponding sub-queue accordingly, the allocation of the priority level to a data message depends on the type of message and/or its content)

Regarding claim 16, the rejection of claim 14 is incorporated, and Hudson further discloses:
wherein processing the first queues includes transmitting content from messages in the first queues to a plurality of destinations (see at least paragraph 26, if a data message is received from a publisher relating to a topic to which a subscriber using a given client terminal has subscribed, then that data message is added to the virtual queue for that client terminal)

Regarding claim 17, the rejection of claim 14 is incorporated, and Hudson further discloses:
wherein the operations further comprise: determining that a batch number for a first queue in the second queues decreased after the processing the second queues for the configurable time interval, indicating that a total number of messages in the first queue has decreased; and processing the first queue using the second process for a next configurable time interval (see at least paragraph 37, the low priority message is divided into a plurality of fragments, the low priority message can be divided up such that no fragments are larger than a predefined size; paragraph 57, messages are batched or grouped together, such that they are of a size that fills the socket buffer; paragraph 30, each message being placed on the queue is allocated a priority value corresponding to one of the sub-queue priority levels, and placed on the corresponding sub-queue accordingly, the allocation of the priority level to a data message depends on the type of message and/or its content)

Regarding claim 1, the instant claim contains several limitations of the same scope as claim 14.  The corresponding limitations are rejected for the same reasons as seen in claim 14 above, in addition to the following limitations:
Hudson further discloses:
processing the plurality of first queues using the first process over a configurable time interval, wherein processing the plurality of first queues includes transmitting content in messages in the plurality of first queues to a plurality of destinations (see at least paragraph 26, if a data message is received from a publisher relating to a topic to which a subscriber using a given client terminal has subscribed, then that data message is added to the virtual queue for that client terminal; paragraph 33, for the duration that this low priority message is being transmitted, the server is blocked from sending any other message to the client terminal); 
determining that a batch number for a first queue in the first plurality of queues increased after the processing for the configurable time interval, indicating that a total number of messages in the first queue has increased from before to the processing (see at least paragraph 46, if it is determined that the fragment is not the first fragment waiting to be sent, i.e. other fragments of the low priority message have previously been sent, then the elapsed time since the previous fragment was sent is calculated, and it is determined whether this is greater than the threshold; paragraph 47, if the elapsed time is greater than the threshold, then it is determined whether greater than a first proportion of fragments of the low priority message have previously been sent); and 
in response to determining that the batch number has increased, increasing the priority of the first queue (see at least paragraph 47, if so, then the remaining fragments for this low priority message are moved 32 to a higher priority sub-queue)
However Hudson does not explicitly disclose, but Lu discloses:
wherein a queue limit in the queue limits indicates a maximum number of queues a corresponding process in the plurality of processes is configured to process during a processing cycle, the corresponding process configured to process multiple queues from the plurality of queues up to the queue limit (see at least paragraph 13, maximum quantity of queues that correspond to each input port; paragraphs 50-52)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hudson by adapting the teachings of Lu to include a max number of queues per port or process.  The combination is helpful in a streaming system and allows for better buffer optimization.  

Regarding claim 4, the rejection of claim 1 is incorporated, and Hudson further discloses:
wherein the configurable time interval includes a configurable number of execution cycles of a processor (see at least paragraph 58, If the batched messages cannot be written at once to the socket buffer 214, then an execution thread is dynamically allocated 412 to the message from the thread pool 216. The allocated thread then manages 414 writing of the batched messages to the socket buffer 214, when it becomes available)

Regarding claim 5, the rejection of claim 1 is incorporated, and Hudson further discloses:
decreasing a priority of the one or more other queues in the plurality of first queues; and processing the one or more other queues using a third process associated with a priority that matches the decreased priority of the one or more other queues (see at least paragraph 30, each message being placed on the queue is allocated a priority value corresponding to one of the sub-queue priority levels, and placed on the corresponding sub-queue accordingly, the allocation of the priority level to a data message depends on the type of message and/or its content; paragraph 29, a low-priority sub-queue 202, a normal-priority sub-queue 204 and a high-priority sub-queue 206)

Regarding claim 6, the rejection of claim 1 is incorporated, and Hudson further discloses:
determining that messages in a second queue of the plurality of first queues have been processed during the configurable time interval; setting a priority of the second queue to zero; and processing the second queue using a fourth process associated with a priority that matches the priority of the second queue (see at least paragraph 30, each message being placed on the queue is allocated a priority value corresponding to one of the sub-queue priority levels, and placed on the corresponding sub-queue accordingly, the allocation of the priority level to a data message depends on the type of message and/or its content; paragraph 29, a low-priority sub-queue 202, a normal-priority sub-queue 204 and a high-priority sub-queue 206)

Regarding claim 7, the rejection of claim 1 is incorporated, and Hudson further discloses:
determining that a batch number of a third queue in the plurality of first queues decreased after the processing the plurality of first queues for the 24WO 2020/139117PCT/RU2018/000902 configurable time interval, indicating that a number of messages in the third queue have decreased since prior to the processing the plurality of first queues; retaining a priority of the third queue; and processing the third queue using the first process (see at least paragraph 37, the low priority message is divided into a plurality of fragments, the low priority message can be divided up such that no fragments are larger than a predefined size; paragraph 57, messages are batched or grouped together, such that they are of a size that fills the socket buffer; paragraph 30, each message being placed on the queue is allocated a priority value corresponding to one of the sub-queue priority levels, and placed on the corresponding sub-queue accordingly, the allocation of the priority level to a data message depends on the type of message and/or its content)

Regarding claim 9, the rejection of claim 1 is incorporated, and Hudson further discloses:
wherein determining the batch number for the first queue further comprises: identifying a number of messages in the first queue that the first process can process; and dividing the number of messages by a configurable batch size (see at least paragraph 37, the low priority message is divided into a plurality of fragments, the low priority message can be divided up such that no fragments are larger than a predefined size; paragraph 57, messages are batched or grouped together, such that they are of a size that fills the socket buffer)

Regarding claim 11, the rejection of claim 1 is incorporated, and Hudson further discloses:
wherein the messages in the plurality of queues are from multiple sources that are destined to the plurality of destinations (see at least fig 1 showing multiple publishers)

Regarding claim 12, the rejection of claim 1 is incorporated, and Hudson further discloses:
wherein the messages in the plurality of queues include a first message with first content and a second message with second content different from the first content (see at least paragraph 24, clients receive subscribed content in form of data messages sent from publishers; fig 1)

Regarding claims 18 and 19, the scope of the instant claims does not differ substantially from that of claims 1 and 5.  Accordingly, claim 18 is rejected for the same reasons as set forth in the rejections of claim 1, and claim 19 is rejected for the same reasons as set forth in the rejections of claims 1 and 5.

Claims 2, 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson (US 2014/0324959), in view of Lu (US 2020/0177514), and further in view of Harris (US 2015/0355943).

Regarding claim 2, the rejection of claim 1 is incorporated, and Hudson further discloses:
responsive to increasing the priority of the first queue, processing the first queue using a second process that has a higher priority in the priorities associated with the plurality of processes than the first process and (see at least paragraph 30, each message being placed on the queue is allocated a priority value corresponding to one of the sub-queue priority levels, and placed on the corresponding sub-queue accordingly, the allocation of the priority level to a data message depends on the type of message and/or its content; paragraph 32, the message selector will only transmit a low or normal priority message if there are no messages pending in a higher-priority sub-queue)
However, Hudson and Lu do not explicitly disclose, but Harris discloses:
wherein the higher priority of the second process indicates that there are more resources assigned to the second process than to the first process (see at least figure 4 and paragraph 43, four queues have weights adding up to 1, with queue 401 assigned a weight of 0.2, queue 402 assigned a weight of 0.4, queue 403 assigned a weight of 0.3 and queue 404 assigned a weight of 0.1. This gives the queues 20%, 40%, 30%, and 10%, respectively, of available resources 410.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hudson and Lu by adapting the teachings of Harris to include assigning resources to queues based on priority.  The combination allows for the high priority data to be transmitted with a proportionate share of available resources resulting in a fairer and more efficient data delivery system.  

Regarding claim 3, the rejection of claim 2 is incorporated, and Hudson further discloses:
wherein the second process has a lower queue limit than the first process, and wherein the lower queue limit of the second process indicates that the second process processes fewer queues in the plurality of queues than the first process (see at least paragraph 57, messages are batched or grouped together, such that they are of a size that fills the socket buffer; paragraph 35, output manager reads the size of the socket buffer and determines whether or not to write the data message directly to the socket buffer)

Regarding claim 10, the rejection of claim 1 is incorporated, and Hudson further discloses:
setting the priorities for the plurality of processes, […] over the configurable time interval (see at least paragraph 30, each message being placed on the queue is allocated a priority value corresponding to one of the sub-queue priority levels, and placed on the corresponding sub-queue accordingly, the allocation of the priority level to a data message depends on the type of message and/or its content; paragraph 32, the message selector will only transmit a low or normal priority message if there are no messages pending in a higher-priority sub-queue)
However, Hudson and Lu do not explicitly disclose, but Harris discloses:
wherein each priority corresponds to resources assigned to each process in the plurality of processes to process the plurality of queues (see at least figure 4 and paragraph 43, four queues have weights adding up to 1, with queue 401 assigned a weight of 0.2, queue 402 assigned a weight of 0.4, queue 403 assigned a weight of 0.3 and queue 404 assigned a weight of 0.1. This gives the queues 20%, 40%, 30%, and 10%, respectively, of available resources 410.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hudson and Lu by adapting the teachings of Harris to include assigning resources to queues based on priority.  The combination allows for the high priority data to be transmitted with a proportionate share of available resources resulting in a fairer and more efficient data delivery system.  

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson (US 2014/0324959), in view of Lu (US 2020/0177514), and further in view of Dixon (US 2010/0228766).

Regarding claim 13, the rejection of claim 1 is incorporated.  However, Hudson and Lu do not explicitly disclose, but Dixon discloses:
wherein the messages in the plurality of queues include a first message that lays out first content according to a template and a second message that lays out second content, different from the first content, according to the template (see at least paragraphs 18 and 24)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hudson and Lu by adapting the teachings of Dixon to include a template for the content of a message.  The combination allows for consistent formation of the contents of a message and makes the messages easy for the publishers and subscribers to create and digest.

Regarding claim 20, the scope of the instant claim does not differ substantially from that of claim 13 and is rejected for the same reasons. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hudson (US 2014/0324959), in view of Lu (US 2020/0177514), and further in view of Teixeira (US 2014/0373021).

Regarding claim 21, the rejection of claim 18 is incorporated.  However Hudson and Lu do not explicitly disclose, but Teixeira discloses:
setting the priorities for the plurality of processes, wherein each priority corresponds to resources assigned to each process in the plurality of processes to process the plurality of queues over the configurable time interval (see at least paragraph 42, assigning priority to worker thread; paragraph 49, work items in a queue with a priority that matches the priority of a worker thread, threads with a higher priority have priority access to computational resources)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hudson and Lu by adapting the teachings of Teixeira to include a number of queues executed by a process or worker with a matching priority.  The combination is helpful in a system that can experience heavy loads and can eliminate replicating worker thread logic that is otherwise used to provide dedicated threads to guarantee performance (Teixeira ¶50).  

Response to Arguments
Rejection of claims under §103:
Applicant’s arguments with respect to the claims have been considered but are moot in view of the newly cited prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194